DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 4,725,019) in view of Serra et al. (US 2016/0122029 A1).

Regarding claim 1, White teaches a rear engine fastener (Fig. 3, “rear mount”, 14) for an aircraft (Fig. 1, “aircraft”, 2) connecting a primary structure (Fig. 2, “strut”, 10) and an engine of an aircraft (Fig. 2, “engine”, 6), said rear engine fastener comprising: a support (Figs. 16-18, “rear mount bulkhead”, 16d) configured to be connected to the primary structure (Fig. 16 shows 
White does not expressly disclose at least one central attachment lug rigidly connected to the engine, wherein the main shackle is connected to the central attachment lug by a central engine link pin positioned in a vertical longitudinal plane.
However, in an analogous aircraft engine attachment art, Serra teaches at least one central attachment lug rigidly connected to the engine (Fig. 3; “clevis mount” 34), wherein the main shackle (Fig. 3, “beam”, 31) is connected to the central attachment lug by a central engine link 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of White to further include at least one central attachment lug rigidly connected to the engine, wherein the main shackle is connected to the central attachment lug by a central engine link pin positioned in a vertical longitudinal plane, as taught by Serra, since these bulkheads are “subjected to very substantial loadings and vibrations may cause premature wearing of the shackle and/or of the clevis mounts, potentially requiring them to be replaced at closely-spaced intervals. This replacement of components of course represents a significant cost to the operators of the aircraft” (Serra, para. [0009]).

Regarding claim 2, White as modified by Serra teaches the rear engine fastener for an aircraft according to claim 1. Further, White teaches wherein the support (Figs. 16-17, “rear mount bulkhead”, 16d) comprises at least one mounting plate having a bearing surface (Figs. 16-17, “brushing”, 15d) configured to be pressed against the primary structure (Figs. 16-17 show “brushing” 15d pressed against “main strut” 10d) and through orifices for housing link elements (Figs. 16-17, unnumbered holes/orifices and bolt/pin in “brushing” 15d), as well as at least one web, produced as a single piece with the mounting plate (Fig. 17, “longitudinally through aligned holes 60d, 61d, 62d in the rear mount bulkhead 16d”, Col. 10, Lines 24-25; web of “mount bulkhead” 16d shown as a single piece with “brushing” 15d in Fig. 17), positioned in an approximately transverse plane (Fig. 17 shows “holes” 60d, 61d, 62d & “brushing” 15d in a transverse plane), having first and second through holes for the first and second support link pins 

Regarding claim 3, White as modified by Serra teaches the rear engine fastener for an aircraft according to claim 1, wherein each main shackle (Fig. 16, “auxiliary bulkhead”, 18d) is formed as a plate approximately positioned in a transverse plane (Figs. 16-17 show “auxiliary bulkhead” 18d formed as a plate positioned in the transverse plane) and comprises five orifices, including first and second orifices for housing the first and second support link pins (Figs. 16-17, top holes for “bolts” 58d; at least a first and second orifice shown), a third orifice for housing the central engine link pin (note, central orifice and link pin taught by Serra above; however, at least one central hole and pin also disclosed by White, Figs. 16-17, bottom “bolts”, 58d), a fourth orifice for housing the first lateral engine link pin and a fifth orifice for housing the secondary link pin (Fig. 16, bottom holes for “bolts” 58d; at least two orifices/holes shown).

Regarding claim 4, White as modified by Serra teaches the rear engine fastener for an aircraft according to claim 3, wherein each main shackle (Fig. 16, “auxiliary bulkhead”, 18d) comprises an approximately rectangle central part with four rounded vertices (Fig. 16 shows “fitting” 20d as an approximate rectangle with rounded vertices), in a vicinity of which the first, second and third orifices are positioned (Figs. 16-17, top holes for “bolts” 58d; holes shown at the corners), a first long extension, at a free end of which the fourth orifice is positioned (Fig. 16, bottom holes for “bolts” 58d, bottom left corner), as well as a second short extension, at a free end of which the fifth orifice is positioned (Fig. 16, bottom holes for “bolts” 58d, bottom right corner).

However, Serra further teaches a triangle configuration with rounded vertices (discloses a triangle configuration in Fig. 3 with holes 340, 210, & 230).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of White as modified by Serra to further include a triangle shape, as further taught by Serra, since it would have been an obvious matter of design choice to make the different portions of the shackles of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Additionally, applicant’s specification does not disclose an advantage of a triangular shape over any other shape, such as a rectangle.

Regarding claim 5, White as modified by Serra teaches the rear engine fastener for an aircraft according to claim 1, wherein each secondary shackle is formed as a plate, approximately positioned in a transverse plane, of oblong shape comprising first and second rounded ends (Figs. 16-17, “fitting” 20d shown as a plate positioned in the transverse plane with an oblong shape with rounded edges), in a vicinity of which first and second holes are positioned for housing the second lateral engine link pin and the secondary link pin (Fig. 16, unnumbered holes at left and right extensions of “fitting” 20d, one closer to numeral “20d” and one opposite of “numeral” 20d).

Regarding claim 10, White as modified by Serra teaches an aircraft comprising at least one rear engine fastener according to claim 1 (see claim 1 above).
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 4,725,019) in view of Serra et al. (US 2016/0122029 A1), further in view of Gwinn et al. (US 5,351,930).

Regarding claim 6, White as modified by Serra teaches the rear engine fastener for an aircraft according to claim 1, but does not expressly disclose wherein the first and second support link pins each integrate a ball joint link for allowing movement of the engine.
However, in an analogous aircraft engine attachment art, Gwinn teaches wherein the first and second support link pins each integrate a ball joint link for allowing movement of the engine (Figs. 10-14; “Race 100 and ball 98 serve as a spherical ball joint in the same manner as on link 102 (FIG. 10)”, Col. 10, Lines 52-53).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of White as modified by Serra to wherein the first and second support link pins each integrate a ball joint link for allowing movement of the engine, as taught by Gwinn, to provide “excellent lateral and vertical vibration isolation yet provides a high roll stiffness for reacting torsional moments, while reducing isolator complexity and eliminating the need for a yoke or hanger”, (Gwinn, Abstract). 

Regarding claim 7, White as modified by Serra teaches the rear engine fastener for an aircraft according to claim 1, but does not expressly disclose wherein the first and second lateral engine link pins each integrate a ball joint link for allowing movement of the engine.
However, Gwinn teaches wherein the first and second lateral engine link pins each integrate a ball joint link for allowing movement of the engine (Fig. 1; “Each arm 26 and 28 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of White as modified by Serra wherein the first and second support link pins each integrate a ball joint link for allowing movement of the engine, as taught by Gwinn, to provide “excellent lateral and vertical vibration isolation yet provides a high roll stiffness for reacting torsional moments, while reducing isolator complexity and eliminating the need for a yoke or hanger”, (Gwinn, Abstract). 

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US 4,725,019) in view of Serra et al. (US 2016/0122029 A1), further in view of Dron et al. (US 2009/0032673 A1).

Regarding claim 8, White as modified by Serra teaches the rear engine fastener for an aircraft according to claim 2, but does not expressly disclose wherein the rear engine fastener comprises a single web, two main mounting plates that are parallel to each other, spaced apart and disposed on either side of the web, a single secondary mounting plate interposed between the two main mounting plates, a single central attachment lug interposed between the two main mounting plates, a single first lateral attachment lug interposed between the two main mounting plates, as well as two second lateral attachment lugs that are parallel to each other, spaced apart and disposed on either side of the secondary mounting plate.

 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fastener of White as modified by Serra wherein the rear engine fastener comprises a single web, two main mounting plates that are parallel to each other, spaced apart and disposed on either side of the web, a single secondary mounting plate interposed between the two main mounting plates, a single central attachment lug interposed between the two main mounting plates, a single first lateral attachment lug interposed between the two main mounting plates, as well as two second lateral attachment lugs that are parallel to each other, spaced apart and disposed on either side of the secondary mounting plate, as taught by Dron, since “[t]his arrangement allows vibration damping means to be incorporated in between the engine and the structure of the aircraft” (Dron, Abstract; further discussed in paras. [0001]-[00014]).
Regarding claim 9, White as modified by Serra teaches the rear engine fastener for an aircraft according to claim 2, but does not expressly disclose wherein the rear engine fastener comprises two webs that are parallel to each other and spaced apart, a single main mounting plate positioned between the two webs, two secondary mounting plates that are parallel to each other, spaced apart and disposed on either side of the main mounting plate, two central attachment lugs that are parallel to each other, spaced apart and disposed on either side of the main mounting plate, two first lateral attachment lugs that are parallel to each other, spaced apart and disposed on either side of the main mounting plate, as well as a single second lateral attachment lug positioned between the secondary mounting plates.
However, Dron teaches wherein the rear engine fastener comprises two webs that are parallel to each other and spaced apart (Fig. 3, “plates” 20b & 20e; shown parallel on either side of 20c), a single main mounting plate (Fig. 3, “plate” 20c) positioned between the two webs (Fig. 3, “plate” 20c; shown between “plates” 20b & 20e), two secondary mounting plates that are parallel to each other, spaced apart and disposed on either side of the main mounting plate (Fig. 3, “plates” 20a & 20f), two central attachment lugs that are parallel to each other, spaced apart and disposed on either side of the main mounting plate (Fig. 5, “axial rods”, 11 & 12; shows “axial rods” 11 & 12 parallel and at 10c which is beside “plate” 20c), two first lateral attachment lugs that are parallel to each other, spaced apart and disposed on either side of the main mounting plate (Fig. 1, “spindles”, 31 & 51; shown space apart, parallel, and on either side of 20c), as well as a single second lateral attachment lug (Fig. 1, “spindle”, 41) positioned between the secondary mounting plates (Fig. 1, “spindle”, 41, associated with “arm” 7; shown interposed between 20a & 20f in Figs. 1, 3, & 5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647